DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/13/2021 are as follows:
	Claims 1, 2, 4-6, 8, and 12-14 are amended,
	Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 8, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 4, 8, and 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the limitation will be interpreted under its merits. 

Claim 12 recites “the airflow direction” in line 5, which lacks proper antecedent basis. For examining purposes the limitation will be interpreted as --an airflow direction--.
Claims 13-20 are rejected to on the basis of their dependency on claim 12. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (U.S. Patent No. 3,780,799) in view of Sunada (Japanese Patent Publication JP2012189235A, previously cited) in further view of Takato et al. (Japanese Patent Publication JP2006090612A, “Takato”). 

Regarding Claim 1, Pasternak discloses a heat exchanger (figs 1-4) having an airflow direction therethrough, the heat exchanger comprising: 
Fins (4) having dogbone-shaped slots (10) formed therethrough, each of the fins having a longitudinal length and longitudinal edges that are perpendicular to an airflow direction (see annotated fig 2 below), each of the dogbone-shaped slots being aligned parallel to the longitudinal length of the fin and defining one or more circular portions (13, 14) interconnected with and intersected by a rectilinear portion (15) that has a width that is narrower than a diameter of the circular portions (fig 5), each of the circular portions having an incomplete circular perimeter and a collar (30) bordering the incomplete circular perimeter; 


    PNG
    media_image1.png
    737
    510
    media_image1.png
    Greyscale

 does not explicitly disclose surface enhancements arranged on of the fins to be perpendicular to the airflow direction, located between the dogbone-shaped slots of the fins and at least one of the longitudinal edges of the fins, and located along and parallel to the rectilinear portions of the dogbone-shaped slots. Sunada, however, discloses a heat exchanger wherein surface enhancements (5a) arranged on of the fins to be perpendicular to the airflow direction are located between the dogbone-shaped slots (4) of the fins and at least one of the longitudinal edges of the fins thereof and located along the rectilinear portions (4a) thereof. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak to provide the corrugations (created by ridgelines 5a) of Sunada in order to increase the surface area of the fins and thus improve the heat exchange efficiency of the heat exchanger, this would result in the surface enhancements being aligned parallel to the rectilinear portions. 
Pasternak, as modified, does not explicitly disclose wherein the collars of the dogbone-shaped slots are metallurgically joined to corresponding portions of the tube with brazed joints. Takato, however, discloses a heat exchanger (fig 1) wherein collars (see annotated fig 1 below) of slots are metallurgically joined to corresponding portions of the tube with brazed joints (4, ¶0009). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the collar shape and brazed joints of Takato in order to improve the connection between the fins and tubes and thus improve the reliability of the heat exchanger. 

    PNG
    media_image2.png
    409
    386
    media_image2.png
    Greyscale

	Regarding Claim 2, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak further discloses wherein each of the dogbond-shaped slots (10) defines an entire dogbone shape comprising a pair of the circular portions (13, 14) interconnected with and intersected by the rectilinear portion (15) therebetween.

	Regarding Claim 3, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak, as modified, further discloses wherein each of the collars  has a reflare portion (see annotated fig 1 below, Takato) that defines a surface that bends away from a central axis (see annotated fig 1 below, Takato) of the collar and the circular portion (13, 14, Pasternak) bordered thereby.

    PNG
    media_image3.png
    409
    386
    media_image3.png
    Greyscale


	Regarding Claim 4, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak, as modified, further discloses wherein each of the collars (see annotated fig 1 below, Takato) defines a radial gap between the incomplete circular perimeter thereof and the corresponding portion of the tube so that the fin does not have an interference fit with the corresponding portion of the tub, and the radial gap is completely filled by one of the brazed joints (4, Takato, as shown in fig 1b, as air is driven out, see ¶0009).
	However, they do not explicitly wherein the gap is about 0.05 to 0.1 mm. However, since Pasternak, as modified, disclose a gap the exact size of the gap is considered as result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the size of the gap will determine the amount of brazing material between the tube and collar and thus will determine the strength of the attachment to the tube. It would not be inventive to 

    PNG
    media_image2.png
    409
    386
    media_image2.png
    Greyscale


	Regarding Claim 12, Pasternak discloses a method of producing a heat exchanger (figs 1-4), the method comprising: 
providing fins (4) having dogbone-shaped slots (10) formed therethrough, each of the fins having a longitudinal length and longitudinal edges that are perpendicular to the airflow direction (see annotated fig 2 below), each of the dogbone-shape slots being aligned parallel to the longitudinal length of the fin and defining one or more circular portions (13, 14) interconnected with and intersected by a rectilinear portion (15) that has a width that is narrower than a diameter 
forming at least one tube (2) having reverse bends (21) and at least two parallel tube runs (20) to define a serpentine coil; 
assembling the fins and the tube such that the tube traverses back and forth through the slots formed in the fins, the assembling of the fins and the tube including inserting each of the reverse bends through a corresponding one of the dogbone-shaped slots (fig 1). 

    PNG
    media_image1.png
    737
    510
    media_image1.png
    Greyscale

However, Pasternak does not explicitly disclose the fins having surface enhancements arranged on each of the fins to be perpendicular to the airflow direction, located between the dogbone-shaped slots of the fins and at least one of one of the longitudinal edges of the fins, and 
Pasternak, as modified, does not explicitly disclose performing a brazing operation on the fins and the tube such that a braze material clad on at least one of the tube and fins melts and the collars of the dogbone-shaped slots are metallurgically joined to corresponding portions of the tube with brazed joints formed by the braze material. Takato, however, discloses a heat exchanger (fig 1) wherein collars (see annotated fig 1 below) of slots are metallurgically joined to corresponding portions of the tube with brazed joints (4, ¶0009). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the collar shape and brazed joints of Takato in order to improve the connection between the fins and tubes and thus improve the reliability of the heat exchanger.


    PNG
    media_image2.png
    409
    386
    media_image2.png
    Greyscale


	Regarding Claim 13, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak further discloses wherein each of the dogbone-shaped slots (10) defines an entire dogbone shape comprising a pair of the circular portions (13, 14) interconnected with and intersected by the rectilinear portion (15) therebetween.

	Regarding Claim 14, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak, as modified, further discloses wherein each of the collars (see annotated fig 1 below, Takato) defines a radial gap between the incomplete circular perimeter thereof and the corresponding portion of the tube so that the fin does not have an interference fit with the corresponding portion of the tube, and the brazing operation causes the 

    PNG
    media_image2.png
    409
    386
    media_image2.png
    Greyscale

	Regarding Claim 15, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak, as modified, further discloses wherein each of the collars  has a reflare portion (see annotated fig 1 below, Takato) that defines a surface that bends away from a central axis (see annotated fig 1 below, Takato) of the collar and the circular portion bordered thereby.

    PNG
    media_image3.png
    409
    386
    media_image3.png
    Greyscale

	Regarding Claim 16, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. Pasternak further disclose stacking the fins (4) prior to the assembling of the fins and the tube (2, see col 4, lines 15-18, fig 3) such that at least some of the fins contact corresponding collars of the fins adjacent thereto. 

7.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulman et al. (U.S. Patent No. 4,881,311, “Paulman”, previously cited) in view of Takato et al. (Japanese Patent Publication JP2006090612A, “Takato”) and in further view of Sunada (Japanese Patent Publication JP2012189235A, previously cited). 

Regarding Claim 5, Paulman discloses a heat exchanger (figs 1-5) comprising: 

at least one tube (22) having reverse bends (32) forming at least two parallel tube runs (31, 31a) to define a serpentine coil that traverses back and forth through the first slots formed in the fins (fig 1).
Paulman does not explicitly disclose a collar bordering the incomplete circular perimeter and wherein the collars of the dogbone-shaped slots are metallurgically joined to corresponding portions of the tube with brazed joints. Takato, however, discloses a heat exchanger (fig 1) wherein collars (see annotated fig 1 below) of slots are metallurgically joined to corresponding portions of the tube with brazed joints (4, ¶0009). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Paulman to provide the collar shape and brazed joints of Takato in order to improve the connection between the fins and tubes and thus improve the reliability of the heat exchanger. 
Paulman, as modified, does not explicitly wherein the gap is about 0.05 to 0.1 mm. However, since Paulman, as modified, disclose a gap the exact size of the gap is considered as result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the size of the gap will determine the amount of brazing material between the tube and collar and thus will determine the strength of the attachment to the tube. It would not be inventive to determine the optimal gap size via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of 



    PNG
    media_image2.png
    409
    386
    media_image2.png
    Greyscale

However, Paulman, as modified, does not explicitly disclose surface enhancements located along the rectilinear portions of the first slots. Sunada, however, discloses a heat exchanger wherein surface enhancements (5a) surface enhancements located along the rectilinear portions (4a) of the first slots (4). It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Paulman, as modified, to provide the corrugations (created by ridgelines 5a) of Sunada in order to increase the surface area of the fins and thus improve the heat exchange efficiency of the heat exchanger. 

Regarding Claim 6, the combination of Paulman, Takato, and Sunada discloses all previous claim limitations. Paulman, as modified, further discloses wherein each of the fins (23, 23a, Paulman) comprises a second slot having a single circular portion (42b, Paulman) and a single rectilinear portion (42a, Paulman) that defines an opening at the edge of the fin (fig 5, Paulman), and at least some of the surface enhancements (5a, Sunada) are located between the first and second slots of each of the fins (as Sunada teaches providing surface enhancements between slots, see fig 13)

Regarding Claim 7, the combination of Paulman, Takato, and Sunada discloses all previous claim limitations. Paulman, as modified, further discloses wherein each of the collars (see annotated fig 1 below, Takato) has a reflare portion that defines a surface that bends away from a central axis (see annotated fig 1 below, Takato) of the collar and the circular portion bordered thereby.

    PNG
    media_image3.png
    409
    386
    media_image3.png
    Greyscale



Regarding Claim 8, the combination of Paulman, Takato, and Sunada discloses all previous claim limitations. However, they do not explicitly wherein the gap is about 0.05 to 0.1 mm. However, since Pasternak, as modified, disclose a gap the exact size of the gap is considered as result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the size of the gap will determine the amount of brazing material between the tube and collar and thus will determine the strength of the attachment to the tube. It would not be inventive to determine the optimal gap size via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to have the gap be 0.05 to 0.1 mm in order optimize the attachment of the fins to the tubes. 
8.	Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak, Sunada, and Takato as applied to claims 1 and 12 above, and further in view of Kim et al. (Korean Patent Publication KR20120081815A, “Kim”, previously cited).

Regarding Claim 9, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. However, they do not explicitly disclose wherein the tube includes at least two adjacent circuits each having a first connection configured to feed a fluid into the circuit and a second connection configured to discharge the fluid from the circuit, wherein at least one of the first and second connections is shared by the at least two adjacent circuits to define a split connection. Kim, however, discloses a heat exchanger (fig 1) wherein the tube includes at least two adjacent circuits each having a first connection configured to feed a fluid into the circuit and a second connection configured to discharge the fluid from the circuit, wherein at least one of the first and second connections is shared by the at least two adjacent circuits to define a split connection (see annotated fig 1 below). Kim teaches that this allow for even distribution of the refrigerant which improve the efficiency of the heat exchanger (¶0017-0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the connections and circuits of Kim in order to improve the efficiency of the heat exchanger. 

    PNG
    media_image4.png
    915
    645
    media_image4.png
    Greyscale


Regarding Claim 10, the combination of Pasternak, Sunada, Takato, and Kim discloses all previous claim limitations. Pasternak, as modified, further discloses wherein the tube is a continuous tube that defines the serpentine coil in its entirety (such as taught by Kim, see fig 1 above), and the split connection is located at a corresponding one of the reverse bends in the tube (such as taught by Kim, see fig 1 above).

Regarding Claim 11, the combination of Pasternak, Sunada, Takato, and Kim discloses all previous claim limitations. Pasternak, as modified, further discloses wherein the tube comprises a plurality of continuous tubes (255, Kim) that define the serpentine coil.

Regarding Claim 17, the combination of Pasternak, Sunada, and Takato discloses all previous claim limitations. However, they do not explicitly disclose a hole in at least a first of the reverse bends and providing a connection fluidically coupled to the hole configured to either feed a fluid into or discharge the fluid from a pair of circuits of the tube coupled to opposite ends of the first reverse bend. Kim, however, discloses a heat exchanger (fig 1) comprising a hole configured to feed a fluid to a pair of circuits of the tube coupled to opposite ends of the first reverse bend (see annotated fig 1 below). Kim teaches that this allow for even distribution of the refrigerant which improve the efficiency of the heat exchanger (¶0017-0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the connections and circuits of Kim in order to improve the efficiency of the heat exchanger.

    PNG
    media_image5.png
    915
    645
    media_image5.png
    Greyscale

9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak, Sunada, Takato, and Kim as applied to claim 17 above, and further in view of Masuda et al. (Japanese Patent Publication JPS58122129A, “Masuda”, previously cited).

Regarding Claim 18, the combination of Pasternak, Sunada, Takato, and Kim discloses all previous claim limitations. However, they do not explicitly disclose wherein the hole is formed in the first reverse bend after the first reverse bend is formed.  Masuda, however, discloses a pipe (fig 4) wherein a hole is after a reverse bend is formed (see fig 4). It would have . 

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak, Sunada, Takato, and Kim as applied to claim 17 above, and further in view Nakanishi (Japanese Patent Publication JP2000087859, previously cited).

Regarding Claim 19, the combination of Pasternak, Sunada, Takato, and Kim discloses all previous claim limitations. However, they do not explicitly disclose wherein the hole is formed in the first reverse bend before the first reverse bend is formed. Nakanishi, however, discloses a pipe wherein a hole is formed before bend (see fig 9). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pasternak, as modified, to provide the hole before bending in order to efficiently create the hole. 

11.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak, Sunada, Takato, and Kim as applied to claim 17 above, and further in view of Kramer (U.S. Patent No. 3,739,623, previously cited).

Regarding Claim 20, the combination of Pasternak, Sunada, Takato, and Kim discloses all previous claim limitations. However, they do not explicitly disclose wherein the hole has an elliptical shape before the first reverse bend is formed and a circular shape after the first reverse bend is formed. Kramer, however, discloses a bracket (figs 4-6) wherein a hole has an elliptical . 
Response to Arguments
12.	Applicant's arguments filed 6/13/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 13-14) that the cited reference fail to teach having rectilinear portions aligned with the longitudinal length of the fins. However, newly cited Pasternak is now being relied upon to teach this limitation. 
b.	Applicant argues (pages 15 and 16) that Lee does not teach a collar not having an interference fit with the tube, with the gap between the tube and collar being completely filled with the brazed joint, and the gap being between 0.05 to 0.1 mm. However, newly cited Takato is now being relied upon to teach the limitations of a collar not having an interference fit with a tube and the gap between the tube and collar being completely filled with the brazed joint. Further, the limitations of the gap being between 0.05 to 0.1 mm is being treated as a result-effective variable which a person of ordinary skill in the art would have been able to arrive at via routine experimentation. 
Applicant argues (pages 15-16) that collars are unnecessary in design of Paulman due to the hydraulic pressure that attaches the fins to the tube. The Examiner respectfully disagree; nowhere does Paulman teach that collars are not necessary, rather Paulman teaches a method of attaching the fins. A person of ordinary skill would understand that the addition of the collars would provide greater strength to the attachment.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763